Citation Nr: 0302944	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  97-28 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for headaches (claimed 
as residuals of a head injury).

2.  Entitlement to a rating higher than 20 percent for a 
right knee condition.

3.  Entitlement to a rating higher than 10 percent for a scar 
on the left neck.

4.  Entitlement to a compensable rating for a scar on the 
scalp.

(The issue of entitlement to a rating higher than 30 percent 
for a cervical spine condition will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 RO decision that denied service 
connection for a right knee disability and for residuals of a 
head injury; granted service connection and a 20 percent 
rating for a cervical spine disability (residuals of fracture 
of the cervical spine with C6-C7 fusion and internal 
fixation); and granted service connection and a 0 percent 
rating for scars of the scalp and left neck.  In an April 
1997 decision, the RO granted a higher 30 percent rating for 
the cervical spine disability.  This case also comes from a 
July 1997 RO decision that granted service connection and a 
10 percent rating for a right knee disability (probable 
partial tear of the medial meniscus).  In October 1999, the 
Board remanded the case.  In June 2000, the RO granted a 
higher 20 percent rating for the right knee disability.  In 
March 2001, the Board again remanded the case.  In November 
2002, the RO granted a higher 10 percent rating for the scar 
on the left neck.  The RO also rated the scar on the scalp 
separately with a 0 percent rating.

The Board is undertaking additional development of the 
evidence on the issue of entitlement to a rating higher 
than 30 percent for a cervical spine disability, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When such 
is completed, the Board will prepare a separate decision 
addressing this issue.





FINDINGS OF FACT

1.  The veteran's headaches are etiologically related to the 
service-connected cervical spine condition or to a head/neck 
injury that occurred in service.

2.  Since the effective date of service connection (April 4, 
1996), the veteran's service-connected right knee condition 
has been manifested by some symptoms of a meniscus injury, 
but with full or nearly full range of motion and no 
instability.

3.  Since the effective date of service connection (April 4, 
1996), the veteran's service-connected scar on the left neck 
has not been manifested by either a tender scar or one 
characteristic of disfigurement.

4.  Since the effective date of service connection (April 4, 
1996), the veteran's service-connected scar on the scalp has 
been manifested by either a tender scar or one characteristic 
of disfigurement.



CONCLUSIONS OF LAW

1.  Headaches (claimed as residuals of head injury) were 
incurred in active service or are secondary to a service-
connected cervical spine condition.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  The criteria for a rating in excess of 20 percent for a 
right knee condition are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (2002).

3.  The scar on the left neck has been continuously 10 
percent disabling since the effective date of service 
connection (April 4, 1996).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7804 (2002, and 
67 Fed. Reg. 49,590, 49,596 (2002)).

4.  The scar on the scalp has been continuously 10 percent 
disabling since the effective date of service connection 
(April 4, 1996).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Codes 7800 and 7804 (2002, and 67 Fed. Reg. 
49,590, 49,596 (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from November 
1988 to August 1994.  His service medical records show that 
in January 1990 he slipped on the ice and twisted his right 
knee, suffering an external rotating valgus injury.  In 
October 1992, as a result of a motor vehicle accident, he 
suffered multiple trauma, cerebral concussion, evulsion of 
the scalp, and T-spine and C-spine contusion.  He was treated 
in a private hospital and then transferred to a military 
hospital for further treatment.  In the accident, he also 
suffered a 3 by 3 centimeter abrasion of the scalp.  In 
November 1992, he underwent cervical spine surgery (C6 
laminectomy with wiring), which also resulted in a neck scar.  
In November 1993, the scalp scar was reportedly 3 inches long 
and the cervical spine scar was half an inch wide and 4 
inches long.  In connection with a medical board proceeding, 
the veteran was examined in November 1993.  There was 
significant decreased range of motion of the neck, decreased 
left shoulder strength secondary to neck pain, a 3-inch scalp 
scar, and a half inch wide and 4-inch long cervical spine 
scar.  He also complained of headaches on extension of the 
neck.  Lower extremity motion was full, but there was 
patellar crepitance with some discomfort noted on the right 
knee.  According to a January 1994 medical board summary, the 
cervical spine disability had sequelae of decreased range of 
motion, increased dizziness with headache with neck 
extension, slight weakness of the right upper extremity, and 
decreased deep tendon reflexes on the left side.  A June 1994 
physical evaluation board noted disabilities of a cervical 
spine disorder (status post fracture, with C6 laminectomy and 
fusion of C6-C7), evaluated 20 percent; and right knee pain, 
rated 0 percent.  In August 1994, the veteran was medically 
discharged from service, with severance pay.  

The veteran was periodically treated for various conditions 
after service.  On April 4, 1996, the RO received his claims 
for service connection.  

A June 1996 VA medical record notes a scalp scar secondary to 
trauma in a past vehicle accident; it was noted there was 
baldness over the 4 cm. scar.

On VA examination in July 1996, the veteran complained of 
pain in the posterior aspect of the cervical spine and 
numbness of the upper portion of both shoulders with some 
weakness of his arms.  He walked with ease and got on the 
examination table without problem.  The laceration scalp scar 
was about 3 centimeters in length.  There was a scar on the 
neck posterolaterally on the left from previous surgery.  
Range of motion was essentially normal.  The upper and lower 
extremities were essentially within normal limits.  The 
impression was status post C6-C7 crush injury.

On VA joints examination in November 1996, the veteran 
complained of numbness radiating from the axilla into the 4th 
and 5th fingers in the upper extremities on the right, 
greater than the left; he also complained of some numbness 
extending from the buttocks in the lower extremities down the 
leg and into the foot.  He said neck pain increased with 
weather changes.  He said he had right knee pain on walking.  
On examination, he was in moderate distress with ambulation 
due to pain.  The cervical spine had decreased range of 
motion, both active and passive in all directions.  There 
also was a well healed surgical scar over the posterior 
cervical spine in midline that was tender to palpation.  It 
was also noted that with palpation he complained of radiating 
pain down predominantly the right arm into the 4th and 5th 
digits.  There was decreased pinprick sensation of some 
digits as well as along the medial aspect of the forearm 
extending beyond the elbow and up to the axilla.  The upper 
extremities had no atrophy or weakness.  The lower 
extremities had good strength and intact reflexes.  A mass 
was protruding from the medial aspect of the right knee 
joint.  There was minimal erythema on the surrounding soft 
tissue.  Normal right knee rotation diminished symptoms, but 
external rotation with flexion at the knee caused extreme 
exacerbation of symptoms.  Anterior and posterior drawer 
tests were negative, and mediolateral stability was evident.  
Impressions included status post C6 laminectomy with C6-C7 
facet stabilization, with new onset paresthesias, and 
possible etiologies included radiculopathy C7-C8 nerve root 
versus ulnar nerve entrapment at the elbow.  The examiner 
commented that this problem was secondary to an ulnar nerve 
entrapment at the elbow and still could be considered 
service-connected to the motor vehicle accident and neck 
injury as part of a double crush syndrome.  Impressions also 
included right knee pain status post internal rotation and 
valgus fall injury with intermittent flare-ups.  The examiner 
said that the knee appeared stable and thus complete 
ligamentous tears appeared unlikely, but there was obvious 
soft tissue swelling and range of motion and strength were 
limited by pain.  The examiner said that the right knee 
problem most likely was due to a partial tear of either 
muscle, tendinous insertion, or ligamentous insertion at the 
knee joint, or bursitis.  

The report of an electrodiagnostic study done in December 
1996 noted the veteran had a history of a cervical 
laminectomy and fusion, and had complaints of increasing 
numbness radiating from the axilla to the hand over the past 
2 years.  The study was suggestive of medial cord injury 
versus C8 radiculopathy.

A December 1996 CT scan of the cervical spine noted there 
were subtle disc herniations at C3-C4 and C4-C5 and slight 
narrowing at the left neural foramen at C5-C6.  The report 
noted that it was difficult to evaluate for a disc 
abnormality at C5-C6 and C6-C7 because of a metal artifact.  
There was no significant spinal stenosis.  The impression 
included degenerative changes of the cervical vertebral 
bodies.  

A January 1997 MRI of the right knee found a probable tear 
involving the posterior horn and midsector of the medial 
meniscus.  X-rays showed no joint effusion, fractures, or 
significant degenerative changes.  

A February 1997 addendum to the November 1996 VA examination 
noted the MRI finding of right medial meniscal tear and the 
CT scan finding of significant multi-level cervical spine 
spurring without significant spinal canal stenosis; also an 
EMG found medial cord injury versus C8 radiculopathy, either 
of which may be attributed to trauma from the in-service 
motor vehicle accident.  

In March 1997, he was referred for another electrodiagnostic 
study due to posterior innervated muscles; there was no 
evidence of acute injury or C8 radiculopathy, and he was 
referred to neurosurgery for further evaluation of 
paresthesias.  

At a VA dermatology clinic visit in April 1997, the veteran 
reported the scalp injury was sore and bothersome and would 
bleed.  Reportedly there was an area of chronic indurated 
plaque alopecia of the central frontal scalp which was 
pruritic, painful, and tender.  Assessments included a mild 
hypertrophic scar.  When seen in June 1997 for the scalp 
scar, there were minimal changes and medication was given.  
In July 1997, neck range of motion was slightly decreased, 
especially on extension.  X-rays showed degenerative changes 
with disc space narrowing at the C6-C7 level, but no acute 
fracture or subluxation.  

The area of the scalp scar was evaluated again in September 
1997.  In November 1997, the veteran stated that he was 
having recurring headaches in the area of the alopecia about 
3 times per week.  The treating VA doctor doubted that the 
headaches were related.  It was noted there was a 3 x 5 cm. 
area of alopecia on the frontal scalp, and consideration was 
given to eliminating this area by scalp reduction surgery.

The veteran wrote in January 1998 that his right knee 
affected him in his capacity of a self-employed shop owner; 
he had difficulty due to pain from unloading supplies, 
stocking shelves and performing other duties involving 
kneeling, squatting, and climbing.  Standing for prolonged 
periods also caused the knee to swell daily.  

On routine follow-ups in February and March 1998, he denied 
any new symptoms and did not complain of radiation of pain 
from the neck into the arms, of abnormal sensations, pins, 
needles, or tingling in any of the upper extremities.  
Examination revealed moderately severe tenderness at the C7 
spine clinically with some associated tenderness in the 
trapezius muscles bilaterally; no muscle spasms were noted.  
The assessment was chronic cervical pain, status post 
cervical surgery.  Physical therapy was recommended.  

He was treated in June 1999 for a complaint of intermittent 
neck pain, including "catching" and numbness of the 4th and 
5th fingers of the hands.  Symptoms tended to be more when he 
was inactive and were better when he stayed active.  On 
examination, upper extremity strength and deep tendon 
reflexes were equal bilaterally.  He denied paresthesias.  
The area of pain was at the scar area on his posterior neck.  

In September 1999, it was noted that there was a 3 cm. round 
depilated area on the left upper scalp.  In October 1999, he 
complained of pain and numbness radiating down his arms and 
back.  The numbness reportedly ran from the shoulders to the 
fingers in November 1999; a neurological examination was 
normal.  X-rays showed slight degenerative changes of C3 
through C7, with limited right flexion and extension, but no 
fracture, destructive lesion, or malalignment.  Also in 
November 1999, his traumatic frontal alopecia measured 6 by 3 
centimeters.  The plan was to close over that area by scalp 
surgery.  The records show this small scar area, involving 
alopecia, was surgically excised in January 2000.

The veteran underwent a VA joints examination of the right 
knee in April 2000.  He reported recurrent pain, swelling, 
and locking of the knee.  He had not lost any work due to the 
right knee.  He could stand, walk, and travel in a car 
without any difficulty, but going up and down stairs 
presented a bit of a problem.  He said he avoided squatting 
or kneeling due to extreme discomfort.  He said flare-ups 
occurred once per month, usually after activities of an 
excessive nature.  He said he still had some difficulty doing 
body building in his right lower extremity because of pain on 
vigorous exercise.  On objective examination, he walked 
without a limp.  There was no gross deformity of the right 
knee and minimal effusion.  He had minimal crepitus palpable 
on motion of the right knee, and there was slight tenderness 
on palpation of the posterior medial aspect of the right knee 
at the joint line.  Stability was good in all directions.  
McMurray's sign was negative.  There was moderate degree of 
popliteal cyst.  The diagnosis was symptoms of a tear of 
posterior horn of the medial meniscus of the right knee.  The 
doctor said that the examination was during a period of 
quiescent symptoms, and symptoms could differ on flare-ups, 
but flare-up symptoms could not be quantified without an 
examination during a flare-up.

On annual VA examination in December 2000, he reported, in 
part, sinus pressure bilaterally and headaches.  He had full 
range of motion in the arms and legs.

In January 2001, the veteran underwent another scalp skin 
excision for traumatic alopecia due to scarring.  The area 
had measured 4 by 9 centimeters, but after excision and 
primary closure a year ago, it now measured 2 by 7 
centimeters.  That area was now excised and the scalp closed 
over the area.

On annual VA examination in December 2001, the veteran 
reported having headaches for several years since the 
accident that had resulted in the cervical spine fracture.  
He said they had intensified in the past 2 months, occurred 2 
to 3 times per week, were accompanied by nausea, and 
responded to Tylenol.  Other complaints included bilateral 
hand numbness since the service accident.  Assessments by the 
examiner included cervical spine injury, status post fracture 
of the cervical spine with fusion; bilateral upper extemity 
numbness, rule out carpal tunnel syndrome; and headaches.  

The veteran underwent a VA joints examination in February 
2002.  He said that since the last examination, his right 
knee was feeling better; he still had some knee pain, but it 
was much less intense than before.  He said he still had no 
locking of the right knee although he did have some episodes 
of swelling.  He said the right knee tended to give way on 
occasion but he had not fallen.  He said he still had 
difficulty ascending and descending stairs, but he could now 
kneel and squat, which he had been unable to do previously.  
He said flare-ups occurred only if he happened to twist his 
knee.  He had not lost any work due to the right knee.  On 
objective examination, he walked without limp.  There was no 
effusion of the knee or deformity.  There was pain on 
palpation of the medial aspect of the knee at the joint line.  
There was no pain on palpation about the patella.  There was 
moderate crepitus palpable on knee motion.  McMurray's sign 
was negative, and stability remained good.  Knee flexion was 
135 degrees, and extension was 0 degrees.  The popliteal cyst 
noted on the last examination had receded and was no longer 
evident.  He had no pain on active or passive motion of the 
knee.  An MRI showed a medial meniscal tear posteriorly, 
which also was the final clinical diagnosis.   

With regard to a complaint of hand numbness, February 2002 
nerve conduction studies showed no evidence of focal median 
and ulnar neuropathy or of right or left carpal tunnel 
syndrome.  The veteran was treated in March 2002 for 
complaints including recurrent neck pain that occasionally 
would precipitate a headache.  Examination revealed 
tenderness of the lower cervical spine, but no muscle spasm.  
Assessments included neck pain associated with status post 
cervical spine fracture, and headaches, most likely 
musculoskeletal, related to the problem [i.e., apparently 
meaning related to the cervical spine problem].  

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, the supplemental statements of the 
case, and Board remands, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records and examinations 
have been obtained.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A.  Service connection for residuals of head injury

The veteran is seeking service connection for residuals of a 
head injury that was sustained in 1992 as a result of the 
motor vehicle accident that resulted in other service-
connected disabilities (cervical spine disability, scar of 
the scalp, scar of the neck).  He contends that he has been 
suffering headaches ever since the accident.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection includes instances of 
aggravation in which an established service-connected 
disorder results in an additional increment of disability of 
another condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran sustained head and neck trauma when he was 
involved in a car accident during service.  Since that time, 
he has complained of headaches, and at a medical board 
proceeding during service, one of the sequelae of the 
cervical spine disability was headache.  Although he has not 
received treatment frequently for headaches, the record 
reflects that he has often complained of having headaches 
dating to the in-service accident.  In March 2002, he was 
treated for recurrent neck pain that precipitates headache, 
and the examiner suggested that such headaches were 
musculoskeletal in nature and due to the cervical spine 
condition.  

In the judgment of the Board, the veteran's headaches 
(claimed as residuals of a head injury) are either directly 
due to head/neck injury in service or are secondary to the 
service-connected cervical spine condition.  Whether on a 
direct or secondary basis, service connection for headaches 
is warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been applied in making this decision.

B.  Claims for higher ratings

The right knee disability has been rated 20 percent disabling 
since April 4, 1996; a scar on the left neck was rated 0 
percent disabling from April 4, 1996 and 10 percent disabling 
since August 30, 2002; and a scar on the scalp has been rated 
0 percent disabling since April 4, 1996.  The veteran now 
seeks higher ratings for these disabilities.  Service 
connection for all these conditions has been effective from 
April 4, 1996, when the veteran, more than a year after 
service, filed his claims for service connection.

These claims involve initial ratings on the granting of 
service connection, and thus different percentage ratings for 
the disabilities may be assigned for different periods of 
time since the effective date of service connection based on 
the facts found (i.e., "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.  Right knee condition

The right knee disability is now rated 20 percent based on 
38 C.F.R. § 4.71a, Diagnostic Code 5258, which pertains to 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  The 20 percent 
rating is the maximum allowable rating under that code.

Impairment of a knee with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  There is no evidence of recurrent 
subluxation or lateral instability of the right knee.  Thus, 
no higher rating is available under this code.

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5261.  Normal range of knee motion is from 0 degrees of 
extension to 140 degrees of flexion. See 38 C.F.R. § 4.71, 
Plate II.

While the veteran has various subjective complaints of the 
right knee, examinations and treatment records generally show 
full or nearly full range of motion of the right knee.  For 
example, at the last examination in 2002, right knee range of 
motion was 0 to 135 degrees.  On the most recent examination, 
there was no pain on motion of the right knee.  Even 
considering the effects of pain on use or during flare-ups, 
there is no credible evidence that such would result in 
restricted motion to the degree required for a higher rating.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 and 9-98.  However, there is no demonstrable 
instability of the right knee, nor is arthritis shown, and 
such rating method would not result in a higher overall 
evaluation.

The weight of the credible evidence shows that at no time 
since the effective date of service connection has the right 
knee condition been more than 20 percent disabling, and thus 
higher staged ratings are not warranted.  Fenderson, supra.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt is not applicable, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Scars on the left neck and on the scalp

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is to be 
assigned.  38 C.F.R. § 4.31.

Under the previous version of scar rating criteria, a 
disfiguring scar of the head, face, or neck is rated 10 
percent when moderate.  A 30 percent rating is for assignment 
for such a scar when severe, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles.  
The 10 percent rating may be increased to 30 percent if the 
tissue loss or cicatrization is accompanied by marked 
discoloration, color contrast, or the like.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Under the new rating criteria of Code 7800, effective since 
August 30, 2002, a scar of the head, face, or neck with one 
characteristic of disfigurement warrants a 10 percent rating.  
When such disfigurement involves visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or with 
two or three characteristics of disfigurement, a 30 percent 
rating is warranted. The 8 characteristics of disfigurement 
for purposes of 38 C.F.R. § 4.118 are as follows: scar 5 or 
more inches (13 centimeters) in length; scar at least one-
quarter inch wide (0.6 centimeters) at widest part; scar 
surface or contour elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding 6 square inches (39 square centimeters); 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 square 
centimeters); underlying soft tissue missing in an area 
exceeding 6 square inches (39 square centimeters); skin 
indurated and inflexible in an area exceeding 6 square inches 
(39 square centimeters).  67 Fed. Reg. 49,590, 49,596 (2002).

The old rating criteria of Code 7804 provide that a 10 
percent rating may be assigned for a superficial scar which 
is tender and painful on objective demonstration.  The new 
rating criteria of Code 7804 similarly provide for a 10 
percent rating for a superficial scar which is painful on 
examination.  

On examination in November 1996, the cervical spine scar was 
well healed but tender to palpation.  The scarring is not 
severe so as to warrant a 30 percent rating under the old 
version of Diagnostic Code 7800.  Under the new version of 
Code 7800, the left neck scar has only one of the 
characteristics of disfigurement (more than one-quarter of an 
inch wide at the widest point) and does not meet any of the 
other criteria for a 30 percent rating.  The Board notes that 
while the neck scar presented one characteristic of 
disfigurement and thus warranted a 10 percent rating under 
the new version of Code 7800, the revised criteria are 
effective only from August 30, 2002, and thus the veteran is 
not entitled to a compensable rating under the new Code 7800 
prior to that effective date.  VAOPGCPREC 3-2000.  However, 
there is sufficient evidence that before that date the neck 
scar was tender and painful on examination, and this is 
sufficient for a 10 percent rating under Code 7804.  The 
Board finds that the neck scar is no more than 10 percent 
disabling, yet the 10 percent rating is to run continuously 
from the effective date of service connection (April 4, 1996) 
rather than from the later date assigned by the RO.  To this 
extent, a higher rating for this neck scar, during the 
earlier period, is granted.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been applied in making this 
decision.

Regarding the scalp scar, the veteran has undergone excisions 
to correct a small scar area which included alopecia.  The 
scar area has been reduced by these procedures.  However, 
during the period relevant to the appeal (from the date 
service connection for a scalp scar became effective on April 
4, 1996) it appears that the scalp scar has either been 
tender and painful on examination, or has had one 
characteristic of a disfiguring scar.  On consideration of 
old and new Codes 7800 and 7804, a 10 percent rating for the 
scalp scar is warranted continuously from the April 4, 1996 
effective date of service conneciton.  The benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), has been applied in making 
this decision.













ORDER

Service connection for headaches (claimed as residuals of 
head injury) is granted.

A higher rating for a right knee condition is denied.  

The left neck scar is to be continuously rated 10 percent 
since April 4, 1996, and to this extent, a higher rating for 
this scar is granted.

A 10 percent rating for a scalp scar, continously from April 
4, 1996, is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

